Stolz, Judge.
Defendant Snyder appeals from the denial of his motion to set aside a default judgment entered against him based on plaintiff Allen’s three-count complaint. The grounds of the motion were that the pleadings showed no claim against him, and that a jury should be permitted to determine the amount of the damages. Held:
"Having ignored the mandate of the summons and having allowed the case to proceed in default to judgment (see CPA § 55; Code Ann. § 81A-155) [Snyder’s] relief by means of a motion to set aside was limited to a showing of 'some nonamendable defect which does appear upon the face of the record or pleadings’ as to which, to be subject to the motion, 'the pleadings must affirmatively show that no claim in fact existed.’ CPA § 60 (d); Code Ann. § 81A-160 (d)" Walker v. Powell, 123 Ga. App. 498, 499 (181 SE2d 501). Since Count 3 alleged an account stated in the amount of $800, the trial court did not err in denying the defendant’s motion to set aside the default judgment in that amount.

Judgment affirmed.


Deen and Webb, JJ., concur.